RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0148p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 16-3325
        v.                                                │
                                                          │
                                                          │
 DEMOND BAKER,                                            │
                                 Defendant-Appellant.     │
                                                          ┘


                            On Joint Motion to Vacate and Remand.
             United States District Court for the Northern District of Ohio at Akron.
                    No. 5:15-cr-00245-12—James S. Gwin, District Judge.

                               Decided and Filed: July 12, 2017

              Before: KEITH, BATCHELDER, and McKEAGUE, Circuit Judges.

                                      _________________

                                            ORDER
                                      _________________

       ALICE M. BATCHELDER, Circuit Judge. In light of the parties’ joint motion to vacate
the May 30, 2017, panel decision and remand for de novo resentencing, we hereby VACATE our
prior decision and REMAND this matter to the district court for the purpose of vacating
Defendant-Appellant’s sentence and for further proceedings consistent with this order.